The opinion of the Court was drawn up by
Wells J.
In this action, “the Court is to render judgment according to the legal rights of the parties.” The demandant commenced an action against one Robert Leighton, April 9, 1846, and on the same day, caused the demanded premises to be attached, judgment was rendered in the action, *89and an execution issued, and within thirty days from the rendition of the judgment, the execution -was levied on the demanded premises, the levy having been made July 14, 1846.
The tenants commenced an action against the same Robert Leighton, Feb. 27, 1845, and on the next day, caused the demanded premises to be attached ; their action was entered at the June term, 1845, of the district court, in this county, when it was defaulted, judgment rendered, and an execution issued Jujly 5, 1845.
At the ensuing October term of the district court, on the motion of the plaintiffs in that action, it was ordered by the court, that the execution and judgment be annulled, and that the execution be returned into the clerk’s office, and the action was brought forward to the October term, and continued for judgment to the March term, 1846, of the same court, at which time judgment was rendered, an execution issued, and was levied on the demanded premises, April 17, 1848.
The tenants’ attachment was prior to that of the demandant, and must prevail, unless it was dissolved by a neglect to make a levy, within thirty days, after the rendition of the first judgment.
The Rev. Stat. c. 114, § 35, among other things, provides that no real estate shall be held by virtue of an attachment,, longer than thirty days, next after the day on which final judgment was rendered in the suit, in which the same was attached, to be taken in execution. The final judgment, mentioned in the statute, probably means one, from which no appeal is taken. Such a judgment is final upon the matters in controversy, if' litigated, and also upon default. The judgment, at June term, 1845, has all the characteristics of a final judgment, and' although a subsequent one was obtained, the declaring, that the first should be annulled, could not change the legal nature- and consequences of it, as existing at the time when it was rendered. Both may be final in themselves of the matters in controversy. But the first, being a final one, the levy should be made in conformity to the statute, within thirty days, from that time.
*90The Rev. Stat. c. 114, § 94, provides, that the final judgment, mentioned in the thirty-fifth and thirty-sixth sections, shall be construed to be, that which is rendered in the original action, and not such as may be rendered on review or a writ of error.'
The second judgment, in the present case, is in the nature of a review of the first, and the section last cited shows the intention of the Legislature, to limit the lien to thirty days after the first judgment, from which no appeal is taken.
Suydam v. Huggeford, 23 Pick. 465, is a very strong case in favor of the demandant, and no reasonable objections can be made to the principles contained in it.
If by obtaining a second judgment, the dissolution of attachments may be prevented, the rights of parties will be rendered uncertain and insecure.
It is true, that the demandant attached the premises, after the tenant’s action had been brought forward, and execution had issued on the second judgment. The record exhibits the first judgment, as complete and finished; no one could know by examining if, that any subsequent proceedings had taken place, and it does not appear, that the demandant had any knowledge beyond it. But if he had possessed a full knowledge of all the proceedings, when his attachment was made, he had a right to regard the first judgment as a final one, and the attachment was dissolved. The tenants having lost the lien, once secured by their attachment, it is immaterial at what time the demandant’s attachment took place, provided it was made before the levy of the tenants.
In the case before cited, it is said, “ if one loses a priority once acquired, by any want of regularity, or legal diligence in his proceedings, it is a case where no equitable principles can afford relief.”
The court being of opinion, that the attachment, made upon the writ of the tenants, was dissolved, by the omission to levy their execution, within thirty days after the rendition of the first judgment, it becomes unnecessary to consider the other question raised by the demandant.
*91According to the agreement, the tenants should be defaulted, and the demandant recover the premises and costs.